SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-BEL FUSE INC. GAMCO ASSET MANAGEMENT INC. 10/30/075,50034.6705 10/25/0710034.6800 10/24/0710034.6800 10/19/0710,30035.0361 10/18/071,80035.0784 10/17/071,90035.0224 GABELLI FUNDS, LLC. GABELLI SMALL CAP GROWTH FUND 10/30/075,50034.6705 10/17/071,00035.3500 10/16/071,30035.3500 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
